— In a proceeding, inter alia, to set aside results of a primary election held on September 12, 1991, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York City Council from the 44th *840Council District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated October 8, 1991, which denied the application.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner failed to establish that the primary election results were tainted by fraud, or that the number of irregularities was so great or of such a nature as "to establish the probability that the result would be changed by a shift in, or invalidation of, the questioned votes” (Matter of Ippolito v Power, 22 NY2d 594, 597-598; see also, Matter of Lisa v Board of Elections, 40 NY2d 911; Matter of Fogarty v Wolf, 133 AD2d 794, 795). The trial court properly rejected the petitioner’s claim that the irregularities should be charged to each candidate on a district-by-district basis (see, Matter of Leaks v Rosenfeld, 91 AD2d 685). Bracken, J. P., Kunzeman, O’Brien and Copertino, JJ., concur.